CROCKETT, Chief Justice
(dissenting):
I do not want to appear to be unappreciative of the earnest and sincere efforts made on behalf of the defendant to exculpate him from the crime of which he stands convicted. But my judgment impels me to the contrary conclusion.
This being a lone dissent, I spare extended exposition and note briefly thus: I confess my inability to appreciate the nicety of distinction in dividing the agreement between defendant Dirker and Mr. Murphy into two separate agreements: one for repair, and one for personal use. According to the evidence as believed by the jury and the trial court, they had but one agreement, which falls within the specific terms of the statute Sec. 76-6-410(l)(a), “involving the maintenance, repair, or use of such property



The court correctly so instructed the jury and also properly left to the jury the determination of whether defendant’s conduct constituted “a gross deviation” from the agreement. Reading of the defendant’s requested instruction will show that it was in error in including defensive elements not covered by the statute, and that the trial court therefore properly refused to give it. I think that the defendant was properly convicted of violation of the statute and that the judgment should be affirmed.